TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00663-CR



                             Lawrence Ray James Jr., Appellant

                                                v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-07-204173, HONORABLE JIM CORONADO, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant has filed a motion to withdraw his notice of appeal. The motion is signed

by appellant and counsel and complies with rule 42.2(a). We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: May 21, 2010

Do Not Publish